In re State of Louisiana; —Plaintiff; Applying-For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. P, No. 14-3617; to the Court of Appeal, Fifth Circuit, No. 16-K-412.
1 jWrit granted. We find that the trial court abused its discretion in finding the defendant’s rap video inadmissible. Provided that a sufficient foundation is established, the defendant’s inculpatory rap video is relevant under La. C.E. art. 401. It is likewise admissibly under C.E. art, 404(B), as it constitutes proof of “motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake or accident.” If the defendant decides to testify, she is of course free to argue otherwise. However, this issue goes to the weight of the evidence and not its admissibility, and the jury is entitled to hear the evidence and accord it the weight it deserves, if any. Finally, the probative value of the defendant’s apparently prophetic words outweighs “the danger of unfair prejudice” under La. C.E. art. 403. We therefore grant the writ and reverse the decision of the trial court.